--------------------------------------------------------------------------------

Exhibit 10.3
 
 
SEVERANCE AGREEMENT
 
AGREEMENT, made and entered into as of January 22, 2008, by and between TUTOGEN
MEDICAL, INC., a Florida corporation (the “Company”), and Clifton J.
Seliga  (the“Employee”).
 
WHEREAS, the Company desires to provide the Employee with severance payments in
the event there is a sale of the Company (a “Transaction”—which is defined in
Section 10(c) below), and Employee is terminated without cause or resigns for
Good Reason within 24 months of such Transaction, in consideration of Employee’s
release of claims and certain agreements by Employee with respect to
non-competition, non-solicitation, and non-disparagement, among other things.
 
NOW THEREFORE, the parties agree as follows:
 
1.           Severance Protection. (a) If a Transaction occurs and if, before
the second anniversary of the date on which the Transaction is consummated, the
Company or any successor entity (the “Employer”) terminates Employee’s
employment without “Cause” or such employment is terminated by the Employee for
“Good Reason” (as both such terms are defined below), then, within ten days
following such termination of employment (a “Severance Termination”), the
Employee will be entitled to receive from the Employer an amount equal to 12
months (the “Severance Period”) of the Employee’s then current salary in equal
biweekly installments during the 24 month period subsequent to such termination,
payable in accordance with the Employer’s normal payroll practices.
 
(b)           In the event of a Severance Termination, the Company agrees to
reimburse Employee for the Consolidated Omnibus Reconciliation Act (“COBRA”)
continuation premium to continue the Employee’s current health/dental insurance
coverage through the earlier of: (i) the end of the maximum period subsequent to
such termination provided for under COBRA, (ii) the end of the Severance Period,
(iii) such date that the Employee becomes eligible for enrollment for other
health/dental care coverage, as the case may be, under another group
health/dental plan prior to the end of this period.  To be eligible for such
reimbursement of COBRA continuation premium payments by the Company, the
Employee must elect COBRA continuation coverage when contacted by the Company or
the Company’s provider of COBRA services.  If COBRA continuation coverage is
elected by Employee, he or she must pay the monthly premiums and provide Company
with evidence of payment for reimbursement.  After the end of the Severance
Period, if the Employee is still eligible under COBRA and wishes to maintain
COBRA continuation coverage beyond such date, the Employee will be responsible
for all COBRA continuation premium payments after such date.
 
(c)           In the event of a Severance Termination, the Company agrees to pay
the Employee for any accrued, unused paid time off leave time, to be paid to
Employee 10 days after termination of employment.  The Employee will not accrue
any additional paid time off leave after such date.
 
(d)           In the event of a Severance Termination, the Employee will be
allowed to continue vesting in any unvested stock/option grants made by the
Company, or any successor, to Employee until the end of the Severance
Period.  Any and all other remaining unvested stock/option grants as of the end
of the Severance Period, will be forfeited.  Any vested options must be
exercised within 30 days of the end of the Severance Period.
 
 
-i-

--------------------------------------------------------------------------------

 


 
2.           Effect of Other Agreements. If the Employee becomes entitled to
receive severance payments under this Agreement, such payments will be in lieu
of and not in addition to the benefits, severance payments or other payments to
which Employee may otherwise have been entitled under any prior change of
control, severance or other agreement between the Company and Employee.
 
3.           Release of Claims.  Notwithstanding anything to the contrary
contained herein, the Employer shall have the right to condition Employee’s
right to receive severance payments and benefits under Section 1 of this
Agreement upon the execution and delivery by the Employee (or Employee’s
beneficiary) of a general release in favor of Company, Employer and its
successors and affiliates, and their officers, directors and employees, in such
form as the Employer may specify.  Any payment or benefit that is so conditioned
may be deferred until the expiration of the seven day revocation period
prescribed by the Age Discrimination in Employment Act of 1967, as amended (or
any similar revocation period then in effect).
 
4.           Non-Competition.
 
(a)           The Employee acknowledges, recognizes and understands that, in
connection with the Employee’s employment with the Employer, the Employee has
and will have access to certain proprietary, sensitive and confidential
information of the Employer including but not limited to: the identity of the
Employer’s clients, prospective clients, and other client information; the
existence of negotiations with prospective clients of the Employer; marketing
data and plans; financial information and financial data not publicly disclosed;
all drawings, records, sketches, and models; trade secrets and trade secrets
relating to services of the Employer; and, products sold or being developed by
the Employer (“Confidential Information”).  Employee also acknowledges,
recognizes and understands that the Employer owns or has access to various types
of intellectual property that are protected or may be protected by copyright,
trademark, patent, trade secret, or other laws. The types of intellectual
property that are considered proprietary to the Employer and that must be
protected include but are not limited to: patent applications; trademarks;
programs; source and relocatable code for all programs; engineering, research,
and technical documents; unpublished product specifications; products sold or
under development; and, information belonging to other companies that is
provided to the Employer under confidentiality agreements (“Intellectual
Property”).
 
(b)           Employee recognizes that the Employer possesses several valuable
and legitimate business interests such as Confidential Information and
Intellectual Property, substantial relationships with current or prospective
customers, clients or vendors, and customer, client or vendor goodwill
associated with the Employer business.  In recognition of these interests, and
the Employee’s exposure to these interests, in the event of the termination of
the Employee’s employment with the Employer, the Employee agrees that for a
period of two (2) years following the effective date of the termination (the
“Restricted Period”), the Employee will not be employed, either as director,
employee, owner, partner, contractor or consultant, by any entity which engages
in the business of manufacturing, distributing, processing, procuring or
recovering products made from allograft or xenograft tissue in the United States
(each, a “Competing Organization”).  The Competing Organizations that Employee
agrees not to become employed by during the Restricted Period include, without
limitation: Axogen, Inc., Pegasus Biologics, Inc., Osiris Therapeutics, Inc.,
Southeast Tissue Alliance, Inc. (University of Florida Tissue Bank),
Musculoskeletal Transplant Foundation; CryoLife; LifeCell; Allosource; Tissue
Banks International; Osteotech, Inc.; LifeLink Tissue Bank; Life Net; Community
Tissue Services; American Red Cross; BioGenetics; and, Cryogenic.  The Employee
also agrees that during the Restricted Period he will not participate in, assist
with or in any way become associated with or employed by any new start up
venture that is or will be engaged in the business of a Competing Organization,
or which the Employer reasonably designates as a Competing
Organization.  Notwithstanding the foregoing, nothing herein shall prevent
Employee owning up to 1% of the capital stock of a Competing Business.
 
 
-ii-

--------------------------------------------------------------------------------

 
 
(c)           The Employee acknowledges that this restrictive covenant is
reasonably necessary to protect the Employer’ legitimate business interests,
which are represented by, among other things, the substantial relationships
between the Employer and its licensees and tissue sources, as well as the
goodwill established by the Employer with licensees and tissue sources in the
United States and other countries where the Employer’s tissues are distributed
over a protracted period, specialized training, and other legitimate business
reasons.
 
(d)           The Employee recognizes that the Employer would not sign this
Agreement without the inclusion of this covenant, and the Employee confirms the
sufficiency of the consideration received by the Employee, in the form of
continued employment by the Employer and the payments described in Section 1
hereof, in accepting this covenant as a material term of this Agreement.  The
provisions of this Section 5 shall survive the termination of Employee’s
employment with the Employer and the termination of this Agreement.
 
5.           Non-Solicitation.
 
The Employee agrees during the Restricted Period, not to: (a) solicit any
employee of the Employer, or any subsidiary or affiliate of the Employer, or
otherwise induce or attempt to induce any employee of the Employer to leave the
employment of the Employer; or (b) directly or indirectly attempt to solicit any
client, customer or supplier of the Employer, or any client, customer or
supplier of any subsidiary or affiliate of the Employer, or directly or
indirectly interfere with the Employer’s relationship, or any subsidiary’s or
affiliate’s relationship, with any of its clients, customers or suppliers. The
provisions of this Section 6 shall survive the termination of Employee’s
employment with the Employer and the termination of this Agreement.
 
6.           Remedies for Breach of Non-Competition and Non-Solicitation
Provisions.
 
It is understood and agreed by the Parties that the Employer shall be entitled,
upon application to a court of competent jurisdiction, to obtain injunctive
relief to enforce the provisions of Sections 5 and 6, which injunctive relief
shall be in addition to any other rights or remedies available to the
Employer.  If such a violation is deemed by such court to have occurred, the
Employee shall be responsible for the payment of reasonable attorneys’ fees and
other costs and expenses incurred by the Employer in enforcing the covenants
contained in Sections 5 and 6, whether incurred at the trial level or in any
appellate proceeding and conversely, if such court determines that a violation
did not occur, then the Employer shall be responsible for the payment of
reasonably attorney’s fees and other costs and expenses incurred by Employee in
defending such action, whether incurred at the trial level or in any appellate
proceeding.
 
 
-iii-

--------------------------------------------------------------------------------

 
 
7.           Non-Disparagement.
 
While employed or engaged as a consultant by the Employer or any affiliate of
the Employer and, provided the Employer has complied with its obligations
hereunder, after the Employee’s employment terminates for whatever reason the
Employee agrees not to disparage, denigrate, or comment negatively upon, either
orally or in writing, the Employer, or any of its affiliates, officers, or
directors, to or in the presence of any person or entity.  After the Employee’s
employment terminates for whatever reason, the Company agrees that its officers,
directors, and key employees will not disparage, denigrate, or comment
negatively upon, either orally or in writing, the Employee.
 
8.           Definitions. For purpose of this Agreement, the following terms
shall have the meanings set forth below:
 
(a)           “Cause” means:
 
(i)           willful failure or refusal by the Employee to substantially
perform the material duties of his or her employment, and failure to cure such
failure or refusal within 10 days of delivery to Employee of written notice
thereof by the Company;
 
(ii)          conviction of the Employee for commission of a felony, including
without limitation, fraud, embezzlement or theft, whether or not such felony was
committed in connection with the Employer’s business;
 
(iii)         use by Employee of alcohol or illegal drugs materially interfering
with the performance of Employee’s duties and obligations under this Agreement,
or Employee being under the influence of illegal drugs or repeatedly under the
influence of alcohol at a facility of Employer;
 
(iv)         willful or grossly negligent misconduct which results or could
reasonably be expected to result in material damage to the business or assets of
the Employer;
 
(v)          violation by Employee of any of the covenants in Sections 4, 5 or
7; or
 
(vi)         willful breach of this Agreement or any material employment policy
of the Employer, and failure to cure such breach within 10 days of delivery to
Employee of written notice thereof by the Company.
 
 
-iv-

--------------------------------------------------------------------------------

 
 
(b)           “Good Reason” means: (a) a diminution of duties, responsibilities
and compensation that are materially inconsistent with Employee’s current
position as of the date hereof; provided, however, that: (i) a diminution in
position, title or working conditions, or (ii) the Employer’s failure to
continue the Employee’s existing authority, duties, reporting relationship
and/or responsibilities resulting from the direct or indirect control of the
Employer by another company, any sale or transfer of equity, property or other
assets of the Employer or any of its Subsidiaries, and any diminution of the
business of the Employer or any of its Subsidiaries, shall not constitute “Good
Reason”, or (b) relocation by more than 50 miles of the Employee’s principal
place of employment.
 
(c)           “Transaction” means (1) the completion of the sale or other
disposition of all or substantially all of the assets of the Company to a party
unaffiliated with the Company, or (2) the completion of a merger or other
transaction relating to the Company if neither the Company nor its stockholders
immediately prior to such merger or other transaction hold, directly or
indirectly, more than 50% of the voting power of the surviving corporation or
other entity resulting from such merger or other transaction.
 
9.           General Provisions.
 
(a)           Nothing in this Agreement is intended to create a contract of
employment between Employee and the Company or any of its subsidiaries, or to
interfere in any way with the right of the Company or any of its subsidiaries to
terminate Employee’s employment at any time.
 
(b)           All payments made pursuant to this Agreement will be subject to
applicable withholding requirements.
 
(c)           If, at the time of the Employee’s termination of employment, the
Employee is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(a)(i), then, notwithstanding anything to the contrary contained
herein, payments and benefits to which the Employee will be entitled by reason
of such termination of employment shall be delayed for six months following the
Employee’s termination of employment if and to the limited extent necessary in
order to satisfy the requirements of Section 409A(a)(2)(B) of the Internal
Revenue Code of 1986.  For the avoidance of doubt, payments and benefits will
not be delayed if and to the extent such payments and benefits do not constitute
deferred compensation under Section 409A of the Code, including, without
limitation, by reason of the exceptions described in Section 1.409A-1(b)(9). Any
payments that are delayed pursuant to this subparagraph will be made in a single
lump sum at the expiration of the required delay period (but not later than six
months after termination of employment).
 
(d)           This Agreement will be governed by and construed in accordance
with the laws of the State of Florida without regard to its conflict of laws
provisions.
 
(e)           No amendment or modification of this Agreement may be made except
by a written instrument signed by the Company and Employee.
 
 
-v-

--------------------------------------------------------------------------------

 
 
(f)           This Agreement may be executed in one or more counterparts, each
of which will be deemed an original, but all of which taken together will
constitute one and the same agreement.
 
(g)           This Agreement constitutes the entire agreement between the
parties hereto relating to the matters encompassed hereby and supersedes any
prior oral or written agreements relating thereto; provided, however, that this
Agreement does not modify or supersede any agreements between the Company and
Employee regarding confidentiality or assignment of inventions.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
 

 

   
TUTOGEN MEDICAL, INC.
                          By: /s/ L. Robert Johnston, Jr.        
Name: L. Robert Johnston, Jr.
       
Title: CFO
 

 
 
Accepted and Agreed
On January 22, 2008 by:
 
 

/s/ Clifton J. Seliga      
Clifton J. Seliga
     

 
 
 
-vi-